UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6037


JAMES VANG,

                 Petitioner – Appellant,

          v.

JON OZMINT, Director of SCDC; WARDEN OF PERRY CORRECTIONAL
INSTITUTION,

                 Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:08-cv-02829-RMG)


Submitted:    March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Vang, Appellant Pro Se.       Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Vang seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition and the court’s

order denying Vang’s motion to reconsider.                              The orders are not

appealable      unless           a    circuit         justice      or       judge     issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                    A

certificate        of      appealability              will      not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on    the      merits,       a    prisoner      satisfies          this    standard    by

demonstrating        that        reasonable           jurists    would        find    that     the

district      court’s      assessment         of      the    constitutional           claims    is

debatable     or     wrong.           Slack    v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at   484-85.         We    have       independently          reviewed         the    record    and

conclude      that        Vang       has    not       made   the        requisite      showing.

Accordingly,       we      deny       Vang’s       motion       for     a     certificate      of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

                                                  2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3